Citation Nr: 0301922	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for malignant 
melanoma with pulmonary metastases, claimed as due to Agent 
Orange exposure, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from May 1967 
to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, Carolina.  Within the referenced rating 
decision, the RO denied the veteran's claims seeking 
entitlement to service connection for bilateral hearing loss 
and recurrent metastatic melanoma (presently recharacterized 
as malignant melanoma with pulmonary metastases, claimed as 
due to Agent Orange exposure.)  The veteran has perfected a 
timely appeal of the RO's May 2001 rating action.

The Board will undertake additional development of the issue 
of entitlement to service connection for malignant melanoma 
with pulmonary metastases, claimed as due to Agent Orange 
exposure.  See 38 C.F.R. § 19.9(a)(2) (2002).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's and/or his representative's response, 
the Board will prepare a separate decision addressing the 
merits of this issue.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
has a bilateral hearing loss disability in accordance with VA 
standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for bilateral 
hearing loss, the veteran has received the degree of notice 
which is contemplated by law.  The RO has specifically 
provided the veteran with a copy of the May 2001 appealed 
rating decision in this case, in addition to a an October 
2001 Statement of the Case and an October and December 2001 
Supplemental Statement of the Case.  In July 2000, January 
2001, and September 2001, VA provided the veteran with 
written correspondence.  By way of all of the aforementioned 
documents, the veteran was provided with notice regarding the 
evidence needed to substantiate his service connection claim 
in accordance with governing VA regulations.  These same 
documents provided the veteran with notice regarding the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  In this manner, VA 
more narrowly assessed and articulated for the veteran his 
obligation to provide any outstanding evidence if existent, 
necessary for purposes of adequately satisfying the 
regulatory requirements for entitlement to service connection 
for bilateral hearing loss.  Finally, the RO's appealed 
rating decision, Statement of the Case and Supplemental 
Statements of the Case provided the veteran with the reasons 
and the overall rationale for the determination made 
regarding his claim for entitlement to service connection for 
bilateral hearing loss.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First , the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder.  
Of greater significance, the veteran was also provided with a 
relevant VA examination in March 2001, and a copy of the 
examination report is of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II..	Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within a year of discharge from a 
period of active service lasting 90 or more days.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R.§§ 3.307, 3.309 (2002).

In the instant case, the veteran's service medical records as 
well as records of post-service treatment, fail to show that 
the veteran suffered from hearing loss in service, or within 
one year thereafter.  As such, the above-referenced 
presumption for sensorineural hearing loss is not applicable 
in this case.  

Nevertheless, the Board has proceeded to apply the pertinent 
VA regulations to the veteran's claim for entitlement to 
service connection for a right ear hearing loss disability, 
as service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
which provides that under the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4,000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less that 94 percent.  38 
C.F.R. § 3.385.

A copy of the veteran's March 2001 audiological report 
disclose test results that indicated puretone thresholds, in 
decibels, of:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
15
15
15
20
25

The speech audiometry indicated speech discrimination scores 
of 96 percent in both the right and left ear.  A summary, 
based on the veteran's March 2001 test results, fails to 
indicate that the veteran has impaired hearing in his left 
and right ear, which rises to the level of a hearing loss 
disability within VA's applicable standards as articulated 
above.  38 C.F.R. § 3.385.  Therefore, in the absence of a 
requisite measured bilateral hearing loss disability for 
which compensation may be paid, the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
must be denied.  Additionally, since the preponderance of the 
evidence is clearly against the veteran's claim, the benefit 
of the doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

